DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment, filed 11/30/2020, with respect to the rejection of claim 9 under 35 U.S.C. § 101 has been fully considered and is persuasive. The rejection of claim 9 under 35 U.S.C. § 101 has been withdrawn. 
Applicant's arguments filed 11/30/2020, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the amended limitation of a single finger-receiving receptacle. Examiner Disagrees. As stated in the below/revised new grounds of rejection, Dufresne’s component 16a is obviously a finger receiving receptacle as it is capable of receiving multiple fingers if desired. Even though Dufresne includes additional components 17a, it is not the basis of the rejection below. Furthermore, amended Claim 1 recites the transitional phrase “comprising.” This term is inclusive or open-ended and does not exclude additional, un-recited elements or method steps (see MPEP 2111.03) Further, the transitional phrase comprising means other element may be added and still form a construct within the scope of the claim, and the term comprising leaves the claim open for the inclusion of unspecified elements (See MPEP 2111.03). Therefore, Dufresne’s teaching of the two or more finger receiving receptacles does not defeat a finding “a single finger receiving receptacle” since the preamble includes the open-ended transitional phrase “comprising.” Other finger receiving receptacles and unspecified elements may be added and still form a construct within the scope of applicant’s claim. 
Applicant next argues: In Garland, a mitten 12 has five finger receiving receptacles instead of a single finger receiving receptacle and a clip 80 has an attachment section traversing through an outer layer and an inner layer of the 
Applicant next argues: in Rubin, a mitten has five finger receiving receptacles instead of a single finger receiving receptacle. However, as explained above, the teaching of five finger receiving receptacles instead of a single finger receiving receptacle is still within the scope of the claim since the transitional phrase “comprising” is open-ended and unspecified elements may be added and still form a construct within the scope of applicant’s claim.
Applicant next argues: In Halley, a mitted has two finger receiving receptacles instead of a single finger receiving receptacle. However, as explained above, the teaching of five finger receiving receptacles instead of a single finger receiving receptacle is still within the scope of the claim since the transitional phrase “comprising” is open-ended and unspecified elements may be added and still form a construct within the scope of applicant’s claim.
Applicant next argues: In Matos, a mitten has two finger receiving receptacles instead of a single finger receiving receptacle, However, as explained above, the teaching of five finger receiving receptacles instead of a single finger receiving receptacle is still within the scope of the claim since the transitional phrase “comprising” is open-ended and unspecified elements may be added and still form a construct within the scope of applicant’s claim.
Applicant’s amendment necessitated the new ground of rejection presented in this office action.
Applicant’s arguments filed 11/30/2020 regarding claims 1-6, 8, and 9 are drawn to amended subject matter and are addressed in the claim rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,976,274 B1 to Dufresne (hereinafter “Dufresne”) in view of US Patent Publication Number 2004/0172735 A1 to Garland (hereinafter “Garland”). 
For claim 1, Dufresne discloses a half mitten apparatus to safely demonstrate motorist hands during a traffic stop comprising:
a first half-mitten (mitten 11);  
Dufresne does not explicitly disclose a second half mitten. However, it would be obvious that mittens and gloves come in pairs. One for the left hand and one for the right hand. One skill in the art would also recognize the second mitten would comprise the same features taught by the first mitten, unless otherwise disclosed. 
the first half-mitten and the second half-mitten each comprising a visually accentuating outer layer (exterior surface 22 and 23 of the palm panel 12 and the rear panel 13 respectively are colored red and green 21 respectively and are preferably reflective or retro-reflective so that the colors are highly visible, col. 4, lines 35-39), 
an inner layer (Dufresne does not explicitly teach an inner layer. However, notice is taken that it would have been obvious to one of ordinary skill in the art for glove and mitten articles to comprise additional layer, including an inner layer, for purposes of providing the wearer several predictable advantages including added durability, moisture wicking capabilities, additional comfort, and/or abrasion protection (See notice reference US Patent Application Publication 2007/0240247 A1, paragraph 0011). 
Dufresne continues to teach: 
a finger receiving receptacle (16a)”
Further, Dufresne’s receptacle 16a can obviously be interpreted as a single receiving receptacle since it is capable of receiving multiple, if not all, digits of the hand simultaneously, if desired. Dufresne’s teaching of additional receptacle (17a) does not defeat this finding. Further, see arguments section above with respect to how the transitional phrase “comprising” affects the interpretation of the amended limitation against the prior art. 
10the single finger receiving receptacle comprising an opened end (15a) and a closed end (top closed portion of 16a, see figs. 3 and 4); 
the single finger receiving receptacle being delineated by the inner layer (it would be obvious to one skilled in the art for the inner layer to extend continuously throughout the inner cavity thereby delineating the boundaries of the mitten to provide consistent durability, moisture wicking, additional comfort, and abrasion protection throughout the interior of the mitten); 
Dufresne does not explicitly teach the visually accentuating outer layer being externally connected about the inner layer. However, notice is taken that it would be obvious to one of ordinary skill in the art for the external layer to be connected to the inner layer for purposes of providing a mitten comprising layers of material that do not easily come apart in an unwanted fashion (See notice reference US 4,741,052 A, col. 4, lines 54-59). 
Dufresne does not specifically disclose: a flexible connector, an eyelet, wherein the eyelet traversing through the visually accentuating outer layer and the inner layer, adjacent to the opened end; the eyelet of the first half-mitten being tethered into each other by the flexible connection. 
However, attention is directed to Garland, which teaches a system for securing gloves to an object or another glove wherein at least one glove has an opening defined thought a selected portion of the glove having a proximal end and an opposite distal end and a clasping mechanism passing though the opening wherein the clasping mechanism facilitates securing the glove (abstract of Garland). Specifically, Garland teaches a flexible connector (80, para 0016 and 0023, see fig. 7) an eyelet wherein the eyelet traversing through the layers of the glove adjacent to the opened end (20, 22, fig. 7) wherein the eyelet of the first glove being tethered into each other by the flexible connection for the advantage of securing both gloves to ensure gloves to not become inadvertently separated from each other (para 0002 and paras 0007-0008 of Garland). 


    PNG
    media_image1.png
    493
    221
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Dufresne would be further modified to include a flexible connector, an eyelet, wherein the eyelet transverses through the visually accentuating outer layer and the inner layer, adjacent to the opened end; the eyelet of the first half-mitten being tethered into each other by the flexible connection for the advantage of securing both gloves to ensure gloves to not become inadvertently separated from each other, as taught by Garland (see para 0002 and paras 0007-0008 of Garland). 

For claim 4, the modified Dufresne does teach the half mitten apparatus to safely demonstrate motorist hands during a traffic stop as claimed in claim 1 comprising: at least one reflective strip; the at least one reflective strip being positioned adjacent to the opened end 5of the first half-mitten; and the at least one reflective strip being externally encircled around the first half-mitten.  (The exterior of the palm panel 12 may also bear a highly visible octagonal image 34 with the word "STOP" as shown in FIG. 6., and The panels 12 and 13 each have a highly visible colored reflective or retro-reflective outer surface 22 and 23 respectively, designed for reflecting light. The reflective surface 22 of the front reflective panel 12 is of a first color such that light of the first color is reflected to be viewed by others. The reflective surface 23 of the back reflective panel 13 is of a second color such that light of the second color is reflected to be viewed by others. Preferably, the first color is distinguishable from the second color. Ideally, the first color is red for symbolizing "stop" when directing traffic with the hand cover and the second color is green for symbolizing "go" when directing traffic with the hand cover, also see col. 4, lines 47 to col. 5 line 25, and fig. 7 of Dufreesn; 

    PNG
    media_image2.png
    461
    622
    media_image2.png
    Greyscale


 It is further noted that applicant’s specification fails to provide details of criticality or unexpected results with respect to a glove comprising reflective strips as opposed to an entire reflective surface as taught by the modified Dufresne. As there is no showing of criticality or unexpected results regarding the choice of reflective strips as opposed to an entire reflective surface, it would have been obvious to one of ordinary skill in the art, though routine optimization, or apparent design choice, that the modified Dufresne would further comprise at least one reflective strip; the at least one reflective strip being positioned adjacent to the opened end 5of the first half-mitten; and the at least one reflective strip being externally encircled around the first half-mitten for purposes of directing people or vehicles.   

For claim 5, the modified Dufresne does teach the half mitten apparatus to safely demonstrate motorist hands during a traffic stop as claimed in claim 1 comprising: at least one reflective strip; the at least one reflective strip being positioned adjacent to the opened end of the second half-mitten; and the at least one reflective strip being externally encircled around the 15second half-mitten (see discussion for claim 4 above). 

For claim 9, the modified Dufresne does not specifically disclose the half mitten apparatus to safely demonstrate motorist hands during a traffic stop as claimed in claim 1, wherein a circumference for a rim of the opened end is configured to be 15larger than a hand circumference to exclude the insertion of a thumb. 
However, one skilled in the art would readily understand that the sizes and shapes of gloves and mittens would obviously depend on the size and shape of the wearer’s hand and to what extend the wearer choses to put on the glove. For example, a smaller sized glove on a larger hand would likely lead to situations wherein the glove, or mitten, only fit partially on the wearer’s hand and lead to situations where the opened end of the rim is stretched larger than the hand circumference. Similarly, a smaller sized glove or mitten may also prevent a wearer from being able to properly insert their thumbs into the mitt. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein a circumference for a rim of the opened end is configured to be 15larger than a hand circumference to exclude the insertion of a thumb in situations when the size of the wearer’s hand or the size of the mitten effects the fit on the wearer. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dufresne in view Garland, Beck, Rubin and in further view of US Patent Number 2,501,565 A to Halley (hereinafter “Halley”).
For claim 2, the modified Dufresne does not specifically disclose the half mitten apparatus to safely demonstrate motorist hands during a traffic 20stop as claimed in claim 1 comprising: a plurality of ventilation holes; and the plurality of ventilation holes traverses through the visually accentuating outer layer and the inner layer of the first half-mitten. 
However, attention is directed to Halley, which teaches an analogous mitt teaching a solution for ventilating hands when gloves or mitts are worn by the user. Specifically, Halley teaches the mitt preferably comprises several rows of perforations 36 provided through the outer mitten 12 to assure proper ventilation for the hands for the additional advantage of maintaining the strength of the material (see col. 3, lines 31-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Dufresne would further comprise  a plurality of ventilation holes; and the plurality of ventilation holes traverses through the visually accentuating outer layer and the inner layer of the first half-mitten. 

For claim 3, the modified Dufresne does not specifically disclose 25the half mitten apparatus to safely demonstrate motorist hands during a traffic stop as claimed in claim 1 comprising: a plurality of ventilation holes; and the plurality of ventilation holes traverses through the visually accentuating outer layer and the inner layer of the second half-mitten (however, see discussion for claim 2 above, teaching same). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dufresne in view Garland, Beck, Rubin and in further view of US Patent Application Publication 2004/0084495 A1 to Rudeen et al (hereinafter “Rudeen”). 
	For claim 6, the modified Dufresne does not specifically disclose the half mitten apparatus to safely demonstrate motorist hands during a traffic stop as claimed in claim 1 further comprising the first clip and the second clip as specifically recited in claim 6.
However, attention is directed to Rudeen teaching a carrier device 100 (see para 0021, fig. 3). Specifically, Rudeen teaches the carrier device 100 includes:
a first clip (clip 212); 315/897,648 
the first clip comprising a first attachment section and a first mounting section (see annotated fig. 5); 

    PNG
    media_image3.png
    466
    502
    media_image3.png
    Greyscale

the first attachment section and the first mounting section being adjacently connected to each other (see annotated fig. 5 wherein the mounting section and the attachment section are adjacently connected to each other); 
the first attachment section being internally connected within the outer layer without traversing through the outer layer of the apparatus (see annotated fig. 5 where the attachment section is internally connected within at least the outer layer of the carrier) and the first mounting section being externally extended over the outer layer of the apparatus (see annotated fig. 5 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Dufresne would be modified to further comprise the clip system, as taught by Rudeen, wherein the first attachment section being internally connected within the visually accentuating outer layer and the inner layer of the first half-mitten  outer layer without traversing through the visually accentuating outer layer and the inner layer of the first half- mitten; and the first mounting section being externally extended over the visually accentuating outer layer of the first half-mitten, for purposes of securing the glove to a piece of apparel worn by the individual or to engage with other apparel items, or engage with non-apparel items, as taught by Rudeen (para 0021). 
Further, although not explicitly disclosed, a second identical clip similarly located on the second glove would be obvious to one of ordinary skill in the art for purposes of securing the second glove to a piece of apparel worn by the individual or to engage with other apparel items, or engage with non-apparel items, as taught by Rudeen (para 0021). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dufresne in view of Beck, Garland and Rubin and in further view of US Patent Publication Number 2014/0173804 A1 to Matos (hereinafter  Matos). 
For claim 8, the modified Dufresne does not specifically disclose the half mitten apparatus to safely demonstrate motorist hands during a traffic stop as claimed in claim 1, wherein a length of the flexible connector ranges from 106 inches to 8 inches to minimize the movement of the first half-mitten and the second half-mitten. 
However, the modified Dufresne does teach, via Garland: the invention allows gloves to be secured to either a user's belt or belt loop when not in use. This prevents the loss of the gloves. As is readily apparent, the invention may be used to affix the gloves to a backpack (not shown), suspenders (not shown), a brief case (not shown), or any other object capable of receiving the clasping mechanism (para 0020 of Garland) including other gloves..
Further attention is directed to Matos which teaches an analogous glove securing kit (see abstract of Matos). Specifically, Matos teaches an additional solution for further ensuring that pairs of gloves can effectively be kept together without the need for the wearer to wear a belt (see paras 0005-0009). To this end, Matos provides a strap 20 attached to gloves via analogous clip mechanisms wherein the strap includes a slide piece 24 that slides across the strap to adjust its length (para 0027) and that the kit and its components can be used in connection with baggage, backpacks, suitcases that are equipped with the straps and clips as described above. Similarly, the kit can be used in connection with other types baggage, backpacks and suitcases. The various clips, buckles and strap can be made in any size desired (para 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Dufresne would further comprise a length of the flexible connector ranges from 106 inches to 8 inches to minimize the movement of the first half-mitten and the second half-mitten, as taught by Matos, for further ensuring that pairs of gloves can effectively be kept together. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732